DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/19/20 have been fully considered but they are not persuasive. In regards to applicant’s argument that none of the references teach the newly amended claims, the examiner respectfully disagrees. The examiner notes that the arguments are based on overlapping of light sources. This is in regards to the teachings of Iwayama. The arguments pertaining to Iwayama are based on Fig. 1. Applicant has pointed that the light sources 27 and 22 do not in fact overlap. However, the examiner notes that Fig. 9 clearly shows light sources 37 overlapping with 32 and 36 overlapping with 33. This is supported by paragraph 72. It is noted that the light sources do not overlap with another light source separate from the configuration stated above. Since each light source only overlaps with one other light source, then it is noted that a downstream light source overlaps with an upstream light source and no other light source. Iwayama is used to show that the light sources can be overlapped. Furthermore, Iwayama discloses in paragraph 77 that the light sources are used to gather image data. 
In addition applicant alleges that none of the references teach “that the controller does suppresses the amount of the light emitted from the second downstream side light source 34, but does not suppresses the amount of the light emitted from the second 
Therefore, Yamazaki in view of Maeda further in view of Iwayama does teach the newly amended claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2016/0212278) in view of Maeda (US 2013/0258425) further in view of Iwayama (US 2011/0228349).

Regarding Claim 1, Yamazaki teaches an image reading apparatus (Paragraph 2) comprising:
a transport path on which a medium is transported (Paragraph 41, wherein there is a transport path);
a first transmission plate that has light transmitting property and forms a path surface on one side of the transport path (Paragraph 57, wherein there is a window which is made of glass, transmission plate);
a second transmission plate that has the light transmitting property and forms a path surface on the other side of the transport path facing the first transmission plate (Paragraph 80, wherein there is a read surface composed of a light transmittable material, transmission plate);
a first reading unit that includes a first upstream side light source which emits light from an upstream side in a medium transport direction to a first reading region of the transport path and a first downstream side light source which emits light from a downstream side in the medium transport direction to the first reading region (Paragraph 62, wherein there are two light emitters for the reading unit of the one side of the face), and reads an image on a first surface of the medium in the first reading region through the first transmission plate (Paragraph 57, wherein the document is read accordingly);

a controller that controls an amount of the light emitted from the first upstream side light source, an amount of the light emitted from the first downstream side light source, an amount of the light emitted from the second upstream side light source, and an amount of the light emitted from the second downstream side light source (Paragraph 164, wherein there is a controller that controls the light sources accordingly).
Yamazaki does not teach wherein the first transmission plate and the second transmission plate are provided at a position overlapping with both the first reading unit and the second reading unit, in the medium transport direction such that at least part of the first downstream side light source overlaps with at least part of the second upstream side light source in the medium transport direction and the first upstream side light source and the second downstream side light source do not overlap with another light source, and

Maeda does teach wherein the controller suppresses the amount of the light emitted from the second downstream side light source below the amount of the light emitted from the second downstream side light source and does not suppress the amount of the light emitted from the second upstream side light source at the time of reading by the second reading unit until a leading end of the medium being transported is transported to a first position where the light emitted from the second downstream side light source is blocked from entering the first reading region, on an upstream side of the second reading region in the medium transport direction, and when the leading end of the medium passes the first position, sets the amount of the light emitted from the second downstream side light source to the amount of the light emitted from the second downstream side light source at the time of reading by the second reading unit 
Yamazaki and Maeda are combinable because they both deal with duplex scanning.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki with the teachings of Maeda for the purpose of maintaining quality reading of sheets while preserving the light source (Maeda: Paragraphs 4 and 5).
Yamazaki in view of Maeda does not teach wherein the first transmission plate and the second transmission plate are provided at a position overlapping with both the first reading unit and the second reading unit, in the medium transport direction such that at least part of the first downstream side light source overlaps with at least part of the second upstream side light source in the medium transport direction and the first upstream side light source and the second downstream side light source do not overlap with another light source.
Iwayama does teach wherein the first transmission plate and the second transmission plate are provided at a position overlapping with both the first reading unit and the second reading unit, in the medium transport direction such that at least part of the first downstream side light source overlaps with at least part of the second upstream side light source in the medium transport direction and the first upstream side light source and the second downstream side light source do not overlap with another light source (Fig. 9 and paragraphs 72-78, wherein there are two image sensors that are overlapping with each. The light sensors are used for imagining. It is noted that the light 
Yamazaki and Iwayama are combinable because they both deal with duplex scanning.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki in view of Maeda with the teachings of Iwayama for the purpose of efficiently scanning both sides of the document while ensuring high accuracy (Iwayama: Paragraph 6).

Regarding Claim 2, Yamazaki does not teach wherein the controller suppresses the amount of the light emitted from the first upstream side light source below the amount of the light emitted at the time of reading by the first reading unit on an upstream side of the second reading region in the medium transport direction, when a trailing end of the medium being transported passes a second position where the light emitted from the first upstream side light source is blocked from entering the second reading region.
Maeda does teach wherein the controller suppresses the amount of the light emitted from the first upstream side light source below the amount of the light emitted at the time of reading by the first reading unit on an upstream side of the second reading region in the medium transport direction, when a trailing end of the medium being transported passes a second position where the light emitted from the first upstream 
Yamazaki and Maeda are combinable because they both deal with duplex scanning.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki with the teachings of Maeda for the purpose of maintaining quality reading of sheets while preserving the light source (Maeda: Paragraphs 4 and 5).

Regarding Claim 12, Yamazaki further teaches a pair of transport rollers that is provided on an upstream of the first reading unit in the transport path and transports the medium (Element 43 and paragraph 74, wherein there are transport rollers) and, 
a detector that is provided between the first reading unit and a nip point at which the medium is nipped by the pair of transport rollers in the transport path and detects the medium (Paragraph 83, wherein the document is detected), 
wherein the controller determines the amount of the light emitted from the second downstream side light source based on detection information detected by the detector (Paragraph 171, wherein the sensors help control the timing of the light sources).

Regarding Claim 13, Yamazaki in view of Maeda does not teach wherein at least part of the first downstream side light source overlaps with at least part of the second upstream side light source in a vertical direction of the medium transport direction.

Yamazaki and Iwayama are combinable because they both deal with duplex scanning.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki in view of Maeda with the teachings of Iwayama for the purpose of efficiently scanning both sides of the document while ensuring high accuracy (Iwayama: Paragraph 6).

Regarding Claim 14, Yamazaki does not teach wherein while the medium is being read by the first reading unit and the second reading unit, the controller does not suppress the amount of the light emitted from the first downstream side light source and the amount of the light emitted from the second upstream side light source.
Maeda does teach wherein while the medium is being read by the first reading unit and the second reading unit, the controller does not suppress the amount of the light emitted from the first downstream side light source and the amount of the light emitted from the second upstream side light source (Paragraphs 41, 47, 58, and 68, wherein the light intensity is controlled based on the presence of the sheet. If both sides need to be read, then both are read accordingly, with no suppression of light required).
Yamazaki and Maeda are combinable because they both deal with duplex scanning.


Regarding Claim 15, Yamazaki in view of Maeda does not teach wherein at least part of the first downstream side light source overlaps with at least part of the second upstream side light source in a vertical direction of the medium transport direction.
Iwayama does teach wherein at least part of the first downstream side light source overlaps with at least part of the second upstream side light source in a vertical direction of the medium transport direction (Fig. 1 and paragraphs 40-42, wherein there are two image sensors that are overlapping with each).
Yamazaki and Iwayama are combinable because they both deal with duplex scanning.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki in view of Maeda with the teachings of Iwayama for the purpose of efficiently scanning both sides of the document while ensuring high accuracy (Iwayama: Paragraph 6).

Regarding Claim 16, Yamazaki does not teach wherein while the medium is being read by the first reading unit and the second reading unit, the controller does not suppress the amount of the light emitted from the first downstream side light source and the amount of the light emitted from the second upstream side light source.

Yamazaki and Maeda are combinable because they both deal with duplex scanning.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamazaki with the teachings of Maeda for the purpose of maintaining quality reading of sheets while preserving the light source (Maeda: Paragraphs 4 and 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699